PER CURIAM.
Appellee, Department of Corrections (DOC), concedes that the circuit court erred by imposing a lien on the prison trust account of appellant, Timothy Watkins, in connection with his successful petition for writ of mandamus challenging DOC’s failure to correctly award him with credit for time served. This was a collateral criminal proceeding under Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003). See Kelly v. Fla. Dep’t of Corrs., 941 So.2d 521 (Fla. 1st DCA 2006). Accordingly, we reverse and remand with directions to the lower court to remove the lien and reimburse Watkins for any funds withdrawn from his account to satisfy the lien. See Turner v. McDonough, 949 So.2d 1106 (Fla. 1st DCA 2007).
REVERSED.
DAVIS, PADOVANO, and HAWKES, JJ., concur.